Maesiiall, J.
In Doty v. Sauk Co. 93 Wis. 102, this court held that under secs. 4947, 4950, E. S., a sheriff is entitled to the actual expenses w’hich he incurs in maintaining prisoners, including the cost of materials, used for food and of preparing and serving the same, but no allowance for his personal services. It is contended on the part of the defendant that that case rules this. Here, as there, in respect to the expenditures for board of prisoners, the sheriff failed to keep any accounts, and did not pretend to know how much he had expended. At best, on the evidence, the court could only guess at the amount. There was evidence of the cost of provisions; also, evidence of what it cost some other person to do similar work under similar circumstances, all such evidence being of a very loose and unsatisfactory character. For instance, plaintiff’s evidence was to the effect that it would take, among other things, about forty gallons of syrup, seven hundred weight of flour, thirty-six pounds of coffee, forty-five pounds of oatmeal, forty-five pounds of sugar, and eighteen pounds of tea to supply one prisoner for a year. Then he testified to the cost per month for servants and for overseeing the work, and the value of his wife’s services, and testified that, in counting days, it was without reference to actual days or meals furnished; that the day of commitment and the day of discharge were counted as full days. Such evidence was followed by some opinion evidence re*591specting what was the reasonable cost of boarding prisoners. In our judgment, such evidence is far from coming up to the rule of Doty v. Sauk Co., and the plain meaning of the statutes. Such statutes [R. S. secs. 4947, 4950] say, “ The sheriff shall be paid . . . the accounts having been first allowed by the county board.” That clearly contemplates that the sheriff shall keep accounts of all expenses for which the county is liable. Failure in that regard constitutes a clear violation of official duty, and courts cannot properly be called upon to remedy such neglect, for the benefit of the negligent official, but rather should apply stringent rules in determining how much should be paid to an officer under such circumstances. The rule should be as stringent as that applied to the adjustment of the accounts of trustees under similar circumstances. Every intendment of fact should be made against the claim, and the lowest estimate put upon all charges and expenses, and only such allowed as are reasonable and established by clear and satisfactory evidence. If the result of such rule works a loss to the sheriff, it is because of his violation of official duty, for which he alone is responsible and alone should bear the loss. No reason exists why all the items of expense incurred in maintaining prisoners should not be carefully kept, the same as a good business man would keep his business accounts, so that all such expense can be audited with certainty of doing exact justice to the sheriff and the public as well. The statutes contemplate that the accounts will be so kept and so audited.
The principle of this decision is that, under the statutes of this state, the sheriff is entitled to pay for his actual expenses in maintaining prisoners confined in county jails under his charge (following Bell v. Fond du Lac Co. 53 Wis. 433; Nickell v. Waukesha Co. 62 Wis. 469; Parsons v. Waukesha Co. 83 Wis. 288, and Doty v. Sauk Co., supra); that the law contemplates that he shall keep accurate accounts *592of all such, expenses, and present the same to the county-board, and have the same audited, before receiving payment; that, if he neglects so to do, he can recover of the county, in an action therefor, only such expenses as he is able to show he incurred, by clear and satisfactory testimony, and only such as are reasonable.
It follows from the foregoing that the motion made by the defendant’s counsel to modify the report of the referee so far as it allowed plaintiff any sum in excess of that allowed by the county board, and for judgment against plaintiff for costs, should have been granted.
By the Court.— The judgment of the cü’cuit court is reversed, and the cause remanded with instructions to enter judgment in defendant’s favor in accordance with this opinion.